Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Claims
The claims 16, 18-28 are allowed.  Specifically, the independent Claims 16,18, 23 and 25 are allowed over the prior art. The dependent Claims are also allowed due to its dependencies to said independent Claim. 

Reasons for allowance
Regarding prior art, Claims 16,18, 23 and 25. Though the prior arts search, the prior arts fail (see PTO 892) and IDS to further teach or suggest a combination, specifically 
Claim 16: “ an exception value assignment step S210, for reducing a data weight involving a specific sensor in the human flow state model and the sensor network model when it is determined that an exception exists on the specific sensor.”
Claim 18: “characterized in that step S300 further comprises: automatically reducing a data weight of the estimated human flow of a specific sensor when an exception exists on the sensor.”
Claim 23: “characterized in that the plurality of sensors divide the to-be-estimated region into a plurality of to-be-estimated subregions; the human flow state model is configured to reflect the number of people within each of the to-be-estimated subregions and the human flow entering and leaving each of the to-be-estimated subregions; and for removing a specific sensor from the sensor network model when an exception is detected on the specific sensor, and combing two adjacent to-be-estimated subregions divided by the specific sensor into a new to-be-estimated subregion.”
Claim 25: “characterized in that step S200 comprises a self-adaptive configuration sub-step for adjusting the human flow state model, so as to reduce a data weight involving a specific sensor in the human flow state model and the sensor network model  upon determining that an exception exists on the specific sensor.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864